     Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


THE UNITED STATES OF AMERICA,

                                  Plaintiff,

             v.                                             DECISION AND ORDER
                                                                19-CR-170-A
ANGEL-LIA CRAWFORD, et al.,
                                  Defendant.


      Defendant Angel-Lia Crawford faces trial on criminal charges that she obstructed

justice and made material false statements during a grand jury investigation of the July

1, 2019 murder of Joshua Jalovick, a federal witness and informant she had been

dating. Specifically, defendant Crawford is charged in three Counts of a Second

Superseding Indictment with:

             (1) obstruction of justice in a federal grand jury investigation
             on or about April 29, 2020, in violation of Title 18, United
             States Code, Section 1512(c)(2);

             (2) obstruction of justice during a federal grand jury
             investigation on or about April 29, 2020, in violation of Title
             18, United States Code, Section 1503; and

             (3) making false declarations under oath in a proceeding
             before a federal grand jury on or about April 29, 2020, in
             violation of Title 18, United States Code, Section 1623(a).

Dkt. No. 70. Two co-defendants are charged with shooting and killing Jalovick and with

other drug- and firearms-related offenses. Id.

      Defendant Crawford has objected to a Report, Recommendation and Order of

Magistrate Judge Michael J. Roemer that denied her pretrial motion to suppress certain

data and evidence purporting to show the location of her cell phone around the time of



                                               1
      Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 2 of 7




the murder of Jalovick. Dkt. No. 159. The cell phone location data and evidence tend

to corroborate other evidence that the defendant was present when Jalovick interacted

with one of his alleged murderers approximately 15 minutes before the murder,

although the defendant denied it during grand jury testimony.

       For the reasons stated below, the Court denies defendant Crawford’s motion to

suppress. In addition, the Court affirms the Magistrate Judge’s order denying her

motion pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993), for an evidentiary hearing on the admissibility of any evidence

based upon the cell phone location data and for an in limine ruling barring admission of

that evidence at trial.

                                     BACKGROUND

       The United States intends to offer into evidence at trial location data for

defendant Crawford’s cell phone it obtained from Google through the testimony of

Special Agent Michael Hamilton of United States Secret Service. The Google data

generally purport to show the location of the defendant’s phone by reference to

longitude and latitude at specific times, and it includes a margin of error calculated in

meters referred to as the display radius for the each location and time. Using that data

and some mapping software, Special Agent Hamilton has plotted the phone’s location

on a map or maps of the vicinity of the Jalovick murder around the time of the murder.

The agent would explain the map or maps.




                                             2
       Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 3 of 7




        Google maintained location records for defendant Crawford’s cell phone based

upon signal contacts with Wi-Fi, GPS, and handset systems1. The United States

obtained the records from Google pursuant to a search warrant for its servers for

historical location data linked to the defendant’s telephone number and e-mail address.

                                             DISCUSSION

        Defendant Crawford argues that Special Agent Hamilton’s testimony about the

Google cell phone location records and any map or other demonstrative or illustrative

exhibit derived from those records should be suppressed as unreliable. The defendant

has not challenged the validity of the search warrant pursuant to which the Google

records were obtained, however, and she does not argue that the records were

obtained or derived from information obtained by the United States in violation of any of

her constitutional or statutory rights. Specifically, she alleges no violation of her Fourth

Amendment right against an unreasonable search or seizure, see e.g., Mapp v. Ohio,

367 U.S. 643 (1961), no violation of her Fifth Amendment right against self-

incrimination, see e.g., Miranda v. Arizona, 384 U.S. 436 (1966), and no violation of her

Sixth Amendment right to counsel, see e.g., Michigan v. Harvey, 494 U.S. 344 (1990).

Further, the defendant alleges no violation of any other right that could give rise to

suppression, see e.g., 18 U.S.C. § 2518(10)(a) (statutory exclusion of evidence derived

from an illegal wiretap order). In short, the defendant raises no factual or legal basis for

application of an exclusionary rule and a suppression remedy. Upon the de novo

standard of review pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(b), the



1 The United States represents that no cell-site data are included in the Google location data, so it
appears that only limited telephone network systems data, if any, is at issue in the objections and appeal
before the Court.

                                                     3
      Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 4 of 7




Court therefore adopts the recommendation of the Magistrate Judge to deny the

defendant’s motion to suppress.

        Instead of invoking an exclusionary rule, defendant Crawford argues that Special

Agent Hamilton’s testimony about the Google cell phone location records would involve

expert testimony under Fed. R. Evid. 702 and that the testimony would be too unreliable

to be admissible under the familiar standard in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993). In essence, the defendant seeks an in limine ruling that

testimony and exhibits derived from the Google cell phone location data is too imprecise

to be admissible at trial under Fed. R. Evid. 702.

        The United States counters that Special Agent Hamilton’s anticipated testimony

about his use of the Google cell phone location data is not expert testimony because it

does not involve scientific, specialized, or technical knowledge. The agent would testify

only that he used the Google data as the source of points of latitude and longitude, and

the display radii, at specific times to make a map or maps showing where the cell phone

was located at relevant times 2. Contrary to the assumption of the defendant, the agent

has not calculated where the cell phone was located in relation to telephone network

signal-towers, Wi-Fi access points, or GPS satellites. The United States contends the

agent’s testimony is therefore not subject to Fed. R. Evid. 702 and Daubert.

        The United States acknowledges a related evidentiary issue embedded in

defendant Crawford’s Daubert arguments, however. Whether the Google cell phone

location data, or a map derived from it, is admissible during the trial will depend on

whether the requirements of Fed. R. Evid. 901(a) are satisfied by a showing that the

2 It appears the agent would also testify about images from various surveillance cameras that purportedly
show the defendant in proximity to where the Google data show her cell phone was located to
corroborate the accuracy of the location evidence.

                                                    4
     Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 5 of 7




location data is what it purports to be. In other words, is there evidence that the Google

data actually show where the defendant’s cell phone was located at certain times that is

sufficient under Rule 901 for the data and evidence derived from it to be admissible?

       The United States has undertaken to provide a summary of a Google witness’

anticipated testimony on the Rule 901 question and acknowledges that defendant

Crawford will be able to challenge the relative accuracy of the location data before the

data and testimony or an exhibit based upon it is presented at trial. The United States

has not acknowledged, however, that the Google witness’ testimony may involve

specialized knowledge that may require a Daubert hearing in connection with an

authenticity determination by the Court under Fed. R. Evid. 901(a) or other potential

evidentiary issues.

       After the Magistrate Judge considered the arguments of the parties, he

concluded that defendant Crawford was incorrect when asserting that Special Agent

Hamilton’s testimony about the Google location data would be expert testimony subject

to Fed. R. Evid. 702 and Daubert. The Magistrate Judge nevertheless recognized that

technical issues involving Google’s use of historical Wi-Fi data to locate the cell phone

may require expert foundational testimony about the Google data even though the issue

was not argued by the defendant and even though the issue is not yet ripe for a

possible Daubert hearing and resolution by the Court. The Magistrate Judge ordered

expert disclosure with respect to a prospective Google witness by April 1, 2021.

       The Court’s review of the Magistrate Judge’s order denying defendant Crawford’s

motion for a Daubert hearing and for exclusion of the cell phone location evidence at

trial is by the clearly erroneous or contrary to law standard of review under 28 U.S.C.



                                             5
      Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 6 of 7




§ 636(b)(1)(A) and Fed. R. Crim. P. 59(a). See e.g., United States v. USPlabs, LLC,

2019 WL 499101 *5-6 (N.D. Tex. 2019). The defendant did not file a reply

memorandum in support of her appeal of the Magistrate Judge’s order that was due on

or before March 18, 2021. And although more than two weeks have passed since the

United States’ supplemental expert disclosure regarding the anticipated testimony of a

Google witness regarding the cell phone location data was to be disclosed, the

defendant has not challenged the sufficiency of that disclosure or of the foundation for

the data and potential testimony and exhibits derived from the data.

       The Court has concluded that oral argument of defendant Crawford’s appeal of

the Magistrate Judge’s Daubert order is unnecessary. After due consideration of the

defendant’s and the United States’ arguments, the Court finds no error of fact and no

ruling contrary to law in the Magistrate Judge’s order. The denial, without prejudice, of

the defendant’s Daubert challenge the admissibility of the cell phone location evidence

is therefore affirmed.

       The United States did not cross-appeal the Magistrate Judge’s order requiring

expert disclosure by the United States by April 1, 2021, with respect to the authenticity

and accuracy of the Google cell phone location data. If the parties dispute the

adequacy of the United States’ expert disclosure, or dispute whether the cell phone

location data or evidence derived from it are admissible under the Fed. R. Evid. 901(a)

and (b)(9), see e.g., Espinal-Almeida, 699 F.3d 588, 612-13 (1st Cir. 2012) (GPS data),

the parties shall bring the dispute to the Court’s attention for resolution far enough in

advance of trial so as not to delay the trial.




                                                 6
      Case 1:19-cr-00170-RJA-MJR Document 219 Filed 05/03/21 Page 7 of 7




                                      CONCLUSION

       For the reasons stated by the Magistrate Judge in his Report, Recommendation

and Order, Dkt. No. 159, and in this Decision and Order, defendant Angel-Lia

Crawford’s motion to suppress cell phone location evidence based upon Google data

linked to her telephone number and e-mail is denied. In addition, the Magistrate

Judge’s order denying defendant Crawford’s motion pursuant to Fed. R. Evid. 702 and

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), for an evidentiary

hearing on the admissibility of that evidence, and for an in limine ruling excluding that

evidence from admission at trial, Dkt. No. 159, is affirmed.

       SO ORDERED.



                                          __s/Richard J. Arcara________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: May 3, 2021




                                             7
